Name: Regulation (EEC) No 772/75 of the Commission of 24 March 1975 amending Regulation (EEC) No 2468/72 determining collection, processing and storage centres for intervention on the market in raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/ 14 Official Journal of the European Communities 26. 3 . 75 REGULATION (EEC) No 772/75 OF THE COMMISSION of 24 March 1975 amending Regulation (EEC) No 2468/72 determining collection, processing and storage centres for intervention on the market in raw tobacco 67 000 Strasbourg 41 000 Blois 38 160 Saint-Marcellin 33 210 Langon Article 2 In the Annex to Regulation (EEC) No 2468/72 the collection centres listed in section (a), under the heading ' ITALY' are replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 727/70 (') of 21 April 1970 on the common organiza ­ tion of the market in raw tobacco, as last amended by the Act (2) concerning the conditions of accession and the adjustments to the Treaties ; Having regard to Council Regulation (EEC) No 1467/70 (3 ) of 20 July 1970 fixing certain general rules governing intervention on the market in raw tobacco, and in particular Article 1 thereof ; Whereas Commission Regulation (EEC) No 2468/72 (4 ) of 24 November 1972 determined the collection , processing and storage centres referred to in Article 1 of Regulation (EEC) No 1467/70 ; Whereas the distribution of the collection centres in Italy and of the processing and storage centres in France should be rationalized ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2468 /72 the processing and storage centres listed in section (b), under the heading 'FRANCE' are replaced by the following : 27 100 Pavia 00 100 Roma 15 100 Alessandria 03 100 Frosinone 14 100 Asti 65 100 Pescara 38 100 Trento 66 100 Chieti 37 100 Verona 86 200 Isernia 36 100 Vicenza 81 100 Caserta 35 100 Padova 82 100 Benevento 45 100 Rovigo 80 100 Napoli 33 100 Udine 83 100 Avellino 29 100 Piacenza 84 100 Salerno 44 100 Ferrara 71 100 Foggia 50 100 Firenze 70 100 Bari 56 100 Pisa 74 100 Taranto 52 100 Arezzo 72 100 Brindisi 53 100 Siena 73 100 Lecce 06 100 Perugia 75 100 Matera 05 100 Terni 85 100 Potenza 61 100 Pesaro 87 100 Cosenza 47 100 Forli 90 100 Palermo 63 100 Ascoli Piceno 07 100 Sassari 01 100 Viterbo Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 March 1975 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No L 94, 28 . 4. 1970, p. 1 . (2 ) OJ No L 73, 27 . 3 . 1972, p. 14. (J ) OJ No L 164, 27 . 7 . 1970 , p. 32 . (4 ) OJ No L 267, 28 . 11 . 1972, p. 1 .